Title: August 24. 1796. Wednesday.
From: Adams, John
To: 


       Billings, Bass and the Lothrops upon the Wall. The blacks going to pick Apples. I took Rhubarb and Salt of Wormwood.
       Bathing my Feet and drinking balm Tea, last night composed me somewhat, and I hope the Rhubarb and Salt of Wormwood I took this Morning will carry off my Complaints: but the Pain in my head and the burnings in my hands and feet were so like the Commencement of my Fevers of 1781 at Amsterdam and of 1783 at Paris and Auteuil, that I began to be allarmed.
       Mr. and Mrs. Norton dined with Us.
       Old Mr. Thomas Adams of Medfield, the Father of Hannah Adams, the Author of The View of Religions, came in to return a Volume he borrowed last Spring of Bryants Analysis of the ancient Mythology, and to borrow the other two Volumes which I lent him.
       Brisler and the black Boys picking Apples.
      